Citation Nr: 1449817	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for a right shoulder disorder.  

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, a claim of entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left shoulder disorder.  

5.  Entitlement to service connection for a right wrist disorder.  

6.  Entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to June 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2014, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Initially, the Board initially notes that prior to the RO's May 2014 certification of the case to the Board on appeal, the Veteran withdrew this issue of entitlement to service connection for a right leg disorder in a May 2012 statement.  Thus, this matter is no longer in appellate status.  38 CFR 20.204(b)(1) (2014).  

Additionally, the Board notes that the Veteran's appeal had originally included claims for service connection for bilateral hearing loss and a low back disorder.  Before the matter was certified to the Board, however, in a June 2013 rating decision, the RO granted service connection for bilateral hearing loss with a noncompensable initial evaluation and osteoarthritis of the lumbar spine with a 10 percent initial evaluation, each effective October 12, 2008.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board does not indicate that the appellant initiated an appeal with the RO's effective date or initial rating assignment.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158.  No further consideration is thus necessary.  

In August 2014, subsequent to the RO's May 2014 supplemental statement of the case (SSOC), the Veteran submitted a medical opinion in favor of his claim from his private physician.  The Veteran also submitted a waiver of this statement, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2014).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes records from the San Diego VA Medical Center (VAMC) for treatment through July 2014.  The RO reviewed the San Diego VAMC treatment through April 2014 in the May 2014 SSOC.  The San Diego VAMC treatment records following April 2014 are entirely related to the Veteran's sleep apnea, and are therefore not relevant to the issues currently on appeal.  All other documents in Virtual VA are duplicative of those in VBMS.


FINDINGS OF FACT

1.  In unappealed March 1997 and July 1999 rating decisions, the RO denied the Veteran's claims for entitlement to service connection for a bilateral shoulder condition.  No new and material evidence was filed within one year of either decision.

2.  Since the July 1999 rating decisions relevant official service department records have been associated with the claims file.

3.  The preponderance of the evidence demonstrates that the Veteran's right shoulder disorder is related to service.  

4.  The preponderance of the evidence demonstrates that the Veteran's left shoulder disorder is related to service.  

5.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his Videoconference Hearing that he wanted to withdraw the issues of entitlement to service connection for right wrist, right knee, and right ankle disorders.


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for a right shoulder disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The issue of entitlement to service connection for a left shoulder disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

4.  The criteria for the establishment of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

5.  The criteria for withdrawal have been met, and the issues of entitlement to service connection for right wrist, right knee, and right ankle disorders are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In light of the favorable decision on the Veteran's claim of entitlement to service connection for right and left shoulder disabilities, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  

Reconsideration

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), (b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

The Veteran's claims for service connection for right and left shoulder disorders were previously considered and denied in March 1997 and July 1999 rating decisions.  No new and material evidence was filed within a year of either decision.  As such, the RO has adjudicated the issues on appeal as whether new and material evidence has been submitted to reopen the right and left shoulder disorder claims.  

After the July 1999 rating decision, the RO received active duty service treatment records in June 2011.  These service treatment records ultimately verified the Veteran's in-service, January 1990, right shoulder injury and relate to a possible left shoulder or upper back injury.  These records are relevant to his claim for service connection for right and left shoulder disorders.  Therefore, 38 C.F.R. § 3.156(c) applies; the March 1997 and July 1999 rating decisions are not final; and the claim will be reconsidered on the merits.  

Entitlement to Service Connection for Right and Left Shoulder Disorders

The Veteran seeks service connection for right and left shoulder disorders based on in-service injuries.  Specifically, he asserts an injury playing basketball in Germany on active duty, and an injury in a fall on active duty in Croatia.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met.

To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

All pertinent medical and lay evidence must be considered in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds that the weight of the evidence of record supports a finding of service connection for right and left shoulder disorders.  First, there are current diagnoses of tendonitis and bursitis in each shoulder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  May 2008 private treatment records show a diagnosis of bilateral bursitis.  An August 2014 private physician statement in support of the Veteran's claim reported diagnoses of bursitis, tendonitis, and shoulder strain.  May 2012 private treatment records further show a diagnosis of shoulder tendinitis and joint instability.  Moreover, a December 2010 VA examination report reflects a diagnosis of adhesive capsulitis and rotator cuff tendonitis bilaterally.  

Second, the Board finds the evidence of record indicates in-service injury or incident.  The Veteran reports that one shoulder was injured in a basketball injury and one shoulder was injured in an accident in Croatia.  The Veteran submitted two lay statements in support of his claim from people who served with him and witnessed his in-service injuries.  In a March 2010 statement, W.G.S reported that the Veteran injured himself playing basketball in Germany, had to go to the hospital, and wore a sling for a month following that injury.  J.A.K reported in his December 2011 statement that the Veteran injured himself falling off the corner of a tractor-trailer in Croatia, had to go to the field hospital, and eventually returned to the U.S. early due to his injuries.  The Veteran similarly reported his in-service injuries in his December 1997 claim, October 2008 VA Form 21-526, March 2011 substantive appeal, and August 2014 Videoconference Hearing testimony.  Moreover, the service treatment records recovered in June 2011 reflect a January 1990 hyperextension injury to the right shoulder in Sembach, Germany.  The Veteran is competent to report these incidents as they are capable of lay observation and are supported by consistent buddy statements.  The Board finds the statements credible as they are consistent and, at least for the right shoulder, corroborated by the service treatment records.  

Finally, the Veteran has submitted a competent medical statement attributing his current shoulder diagnoses to in-service injuries.  In an August 2014 statement, a private physician opined that it is more likely than not that the Veteran's current shoulder diagnoses are related to his active duty injuries.  The physician reviewed service treatment records and post-service medical records.  He noted that the Veteran's post-service treatment records do not reflect a history of any post-service injury, but rather reflect a chronic history of shoulder pain.  Dr. W.S.M. has been treating the Veteran for his shoulder problems since at least May 2008, prior to the August 2008 claim.  

Further, the Veteran testified at his August 2014 Videoconference Hearing that he has had longstanding shoulder problems.  He reported that he has had symptoms since his separation from service, and specified that these symptoms have worsened over time.  He highlighted that these symptoms prompted him to file his original claim in October 1996 just after his separation from service in June 1995.  At the December 2010 VA examination, he described an episodic course since the onset of these symptoms, with increasing intensity and frequency of exacerbations.  The Board finds the Veteran to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Veteran's reports of his in-service injuries are consistent with his newly recovered service treatment records.  His August 2014 testimony as to longstanding shoulder problems is consistent with Dr. W.S.M.'s August 2014 statement in support of his claim.  

The Board recognizes that the Veteran has attended VA examinations in December 1996, January 1998, and December 2010.  Neither the December 1996 nor the January 1998 VA examiners offered opinions in their examination reports.  The December 2010 examiner offered a negative medical opinion, however this opinion is of no probative value.  The examiner based his opinion on the absence of objective findings consistent with a high-energy injury to the soft tissue or osseous structures of the glenohumeral joint.  At the time of that examination, the Veteran's service treatment records had not yet been recovered.  As discussed above, those records do show the January 1990 right shoulder hyperextension injury.  Although he noted the Veteran's lay statements and W.G.S.'s March 2010 lay statement reporting the in-service injuries, he failed to consider the Veteran's relevant lay statements of longstanding shoulder problems.  The VA examiner did not have access to the service treatment records, and failed to discuss the Veteran's post-service medical history lacking any further traumatic injury to either shoulder.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the August 2014 private opinion thoroughly considered the Veteran's reports of symptoms and history.  Dr. W.S.M. discussed both the Veteran's report of longstanding shoulder problems, and post-service medical history lacking traumatic injury such as a work related injury.  He also discussed the Veteran's service treatment records as relevant medical history.  Although Dr. W.S.M. did not have access to the Veteran's claims file, he took a detailed history consistent with the information in the claims file as to the Veteran's in-service injury and longstanding shoulder problems.  Specifically, his May 2008 treatment records considered the Veteran's lay report of his military injury playing basketball (prior to the recovery of the service treatment records).  The Board finds this opinion to be of significant probative value as it is derived from a factually accurate, fully articulated, and sound reasoning to support the conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

As there are diagnoses of right and left shoulder disorders that have been related to the Veteran's in-service injuries, the Board concludes that the evidence supports the grant of service connection for right and left shoulder disorders.  38 C.F.R. § 3.303(a).  

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made on the record at a hearing.  38 CFR 20.204(b)(1).  

In the present case, the Veteran and his authorized representative withdrew the issues of entitlement to service connection for right wrist, right knee, and right ankle disorders on the record at his August 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The claim for entitlement to service connection for a right shoulder disorder is reconsidered.  

The claim for entitlement to service connection for a left shoulder disorder is reconsidered.  

The claim of entitlement to service connection for a right shoulder disability is granted.  

The claim of entitlement to service connection for a left shoulder disability is granted.  

The claim of entitlement to service connection for a right wrist disorder is dismissed.

The claim of entitlement to service connection for a right knee disorder is dismissed.

The claim of entitlement to service connection for a right ankle disorder is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


